Title: Cash Accounts, December 1768
From: Washington, George
To: 



[December 1768]



Cash


Decr 11—
To Ditto [cash] of Mr Robt Alexander
£19. 0.0



To Sundry Sum’s receivd of Mr Jos. Valentine at the last Apl Genl Court (1768) & omitted entring till now viz.
60. 0.0


Contra


Decr  1—
By Jno. Orr keeping my Poll at the Election
1. 0.0


2—
By Richd Arrells Acct of Exps. on that occn
15. 5.9



By Cakes to Sundries
7.11.3


4—
By Mr Magowan Balle of Acct
1.10.0



By Servant 1/3—By Bishop given him 40/
2. 1.3



By renewing my Entry for L[an]d on Doeg run
0. 2.6



By Barber 2/6
0. 2.6



By Mr Muirs Acct £1.2.7 [and] Mr Ths Price’s Do 1.2.6 pr L[un]d W—n
2. 5.0


19—
By Cash paid for 6 lb. Shott
0. 2.6



By Do gave Betcy Dandridge
1. 0.0


22—
By Fish &ca of the New Englandman
1. 4.0


25—
By my overseer Morris gave him
1.10.0



By Mike Ditto
0.10.0


31—
By Cards




By Mrs Washington
1. 6.3



By Servants at Colo. Fairfax’s
1. 6.6


